NUMBER 13-17-00032-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

RACHAEL SARAH RUIZ,                                                         Appellant,

                                           v.

LARRY DELL NORRIS,                                                            Appellee.


                       On Appellant’s Fourth Motion For
                        Extension of Time to File Brief.


                                       ORDER
            Before Justices Contreras, Longoria, and Hinojosa
                            Order Per Curiam

      This cause is before the Court on pro se appellant’s fourth motion for extension of

time to file brief. Following abatement and the filing of multiple supplemental reporter’s

records, this appeal was reinstated on February 9, 2018, and appellant’s brief was due

on March 12, 2018. See TEX. R. APP. P. 38.6(a); 4.1(a). No brief was filed by that date.
Appellant filed her first motion for extension of time to file brief on March 19, 2018; we

granted the motion and ordered appellant to file her brief on or before April 26, 2018. No

brief was filed by that date. Appellant filed her second motion for extension of time to file

brief on April 30, 2018; we granted the motion and ordered appellant to file her brief on

or before June 11, 2018. On June 11, 2018, appellant filed her third motion for extension

of time to file brief; we granted the motion and ordered appellant to file her brief on or

before June 25, 2018. On June 25, 2018, appellant filed her fourth motion for extension

of time to file brief, requesting a 45-day extension. Each of appellant’s motions have

alleged that the clerk’s record is incomplete, but the motions do not request abatement

or further supplementation of the record.

       In light of appellant’s pro se status and the complexity of the record in this case,

this Court is of the opinion that, in the interest of justice, appellant’s fourth motion of

extension of time should be granted. The Court, however, looks with disfavor upon

appellant’s failure to have filed a brief in this matter. We note that pro se parties are held

to the same standard as licensed attorneys and must comply with all applicable laws and

rules of procedure. See Jarvis v. Feild, 327 S.W.3d 918, 925 (Tex. App.—Corpus Christi

2010, no pet.); Nabelek v. Bradford, 228 S.W.3d 715, 717 (Tex. App.—Houston [14th

Dist.] 2006, pet. denied).

       Appellant’s fourth motion of extension of time is hereby GRANTED and appellant

is ORDERED to file her brief with this Court on or before Thursday, August 9, 2018. No

further extensions will be granted in this matter. Should appellant fail to file a brief, the

Court will take appropriate action, which may include dismissal of the appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1).


                                              2
       The Clerk of this Court is hereby ORDERED to serve a copy of this order on

appellant by email and certified mail, return receipt requested.


                                                                   PER CURIAM

Delivered and filed the
26th day of June, 2018.




                                            3